Citation Nr: 1520329	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  14-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability to include degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in Winston-Salem, North Carolina.  In this regard, the Board notes that the Veteran filed a statement in March 2012 indicating his disagreement with the December 2011 decision.  Notably, the agency of original jurisdiction (AOJ) appears to have considered the statement as a new claim of entitlement for the lumbar spine disability as a VCAA letter was subsequently issued.  The claim was again denied in January 2013.  The Veteran expressed disagreement with the January 2013 decision and a statement of the case was issued.  The Veteran subsequently perfected his appeal. 

The Board also acknowledges a May 2013 statement in which the Veteran indicated that his claim for a low back disability had been denied since 1984.  However, a review of the record does not reveal either a claim made by the Veteran or a rating decision made by the RO in this case prior to December 2011.  Therefore, finality of a prior decision is not at issue in the present case. 
	
The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  A review of the documents in Virtual VA reveals VA outpatient treatment records that were reviewed in the August 2014 statement of the case.  The remaining documents in Virtual VA are duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran underwent a VA examination to determine the nature and etiology of his lumbar spine disorder, in October 2011.  Although the VA examiner conducted a thorough physical examination, the examiner rendered an inadequate opinion.  Specifically, the examiner failed to address the Veteran's complaints of continuity of symptomatology when she determined that the Veterans' current lumbar spine disability is less likely than not related to service.  In this regard, the examiner offered rationale that the Veteran had no "continuity of care or chronic problems for 33 years after the service."  Such basis for the negative nexus opinion is contrary to the Veteran's consistent statements in support of his claim, as well as statements made to private and VA treating personnel, that he has had chronic low back pain since service.  See e.g. March 2011 claim form, private treatment record dated in February 2012, February 2013 VA treatment record (all recording the Veteran's complaints of low back pain since service).  Further, although the Veteran's service separation examination indicated a normal spine, the comment section contained a notation referencing the L3 joint.  Service treatment records also documented treatment for low back pain.  

Moreover, since the October 2011 VA examination, the Veteran has submitted additional private evidence indicating that he was treated for lumbar spine complaints in the 1980's and 1990's.  See February 2012 letter from Dr. K.  The Veteran has also submitted a private opinion that supports a finding that the current lumbar spine disability is related to service.  See August 2014 private opinion which noted "after reviewing [the Veteran's] medical records his current medical chronic low back condition is 100% due to his military service."  Unfortunately, the private opinion does not contain a basis for the opinion and therefore, is an insufficient opinion to support a grant of the claim at this time.  

As the October 2011 VA opinion did not address the Veteran's lay statements and appears to be based on an inaccurate factual basis, and additional pertinent evidence has been added to the file since the VA opinion was rendered, a VA addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

As discussed in the remand directives below, the Board also observes that service treatment records indicate a diagnosis of mild scoliosis in December 1978, despite findings of a normal spine on service entrance.  Therefore, on Remand, the examiner determines that any current disorder preexisted service (by virtue of being an extension of scoliosis, for example), the examiner must first address whether there is clear and unmistakable evidence of a preexisting disorder and then address whether there is clear and unmistakable evidence that such disorder was not aggravated by service. 

Finally, the Veteran has indicated that he receives treatment through the VA healthcare system.  Therefore, any outstanding VA treatment records should be obtained.  The Veteran should also be given an opportunity to submit any additional private records that may be relevant to the claim. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  
Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

2.  Obtain up-to-date VA treatment records, from January 2013 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all available records, return the file to the October 2011 VA examiner who offered an opinion concerning the nature and etiology of the Veteran's lumbar spine disorder for an addendum opinion.  If the October 2011 VA examiner is not available, seek another VA opinion.  The VA clinician asked to offer the addendum opinion should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with offering any addendum opinion and note this has been accomplished in the VA examination report.  The Board leaves it to the discretion of the clinician asked to offer the opinion, whether the Veteran should be reexamined.

If the Veteran is examined, all necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and lay evidence in the claims file for the pertinent history, including a complete copy of this remand. After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

(i)  Identify all of the Veteran's lumbar spine disabilities pertinent to the March 2011 claim for service connection.   

The Board acknowledges that a December 1978 service treatment record indicated a diagnosis of mild scoliosis but notes that the service entrance examination noted a normal spine and did not note scoliosis.  Therefore, if the VA examiner determines that any present disorder preexisted service (by virtue of being an extension of scoliosis, for example), the examiner should address the following questions. 

(A) Did the Veteran's scoliosis clearly and unmistakably pre-exist his entry into active duty?

(1) If so, is there clear and unmistakable evidence that the Veteran's pre-existing scoliosis did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? (2)  If there was an increase in severity of the Veteran's scoliosis during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii) If the Veteran's current lumbar spine disabilities did not clearly and unmistakably preexist service, is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's lumbar disability(ies) (including degenerative disc disease) is causally related to any incident of service?

In offering the above opinions, the examiner should consider the Veteran's contentions that his lumbar spine disability was caused when he fell off of a truck during service and that he has had persistent symptoms of low back pain since service.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide an opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



